Citation Nr: 9916267	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-05 265A	)	DATE
	)
	)




THE ISSUE

Whether a December 1997 decision of the Board of Veterans' 
Appeals denying an increased (compensable) evaluation for 
service-connected prostatitis and denying service connection 
for adenocarcinoma of the prostate, secondary to service-
connected prostatitis, should be revised or reversed on the 
grounds of clear and unmistakable error.




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1943 to December 1945 and from August 1946 to March 1947.

2.	The veteran has not identified the specific issue or 
issues in the December 1997 Board decision to which his 
motion for clear and unmistakable error pertains and thus 
his motion fails to meet one of the specific requirements of 
38 C.F.R. § 20.1404(a).


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(a)).

The veteran has not identified the specific issue or issues 
in the December 1997 Board decision to which his motion for 
clear and unmistakable error pertains and thus his motion 
fails to meet one of the specific requirements of 38 C.F.R. 
§ 20.1404(a).  Because the moving party's motion fails to 
comply with the requirements set forth in Rule of Practice 
1404(a), 64 Fed. Reg. 2139 (1999) (to be codified at 38 
C.F.R. § 20.1404(a)), the motion is dismissed without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under Rule of Practice 1404(a), 64 Fed. Reg. 2140 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)), is not a 
final decision of the Board.  Rule of Practice 1409(b), 64 
Fed. Reg. 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1409(b)).  This dismissal removes your motion from the 
Board's docket, but you may refile the motion at a later 
date if you wish.





